Since this court rendered its judgment reversing and remanding this cause, appellee has filed two motions: one for a rehearing, and the other requesting this court to file conclusions of fact and of law on the merits of his case as disclosed by the evidence. In the latter motion, appellee admits that he knows of no additional evidence, and does not expect to strengthen his case upon another trial. This admission being made, and the parties desiring it, we give our opinion on the facts, and that opinion is, that the plaintiff is not entitled to recover.
The testimony shows, that appellee (plaintiff in the court below) was traveling on appellant's railroad from Galveston to Santa Anna; that he was a passenger, riding on a ticket entitling him to all the rights, privileges, and protection of a passenger; and that at the time in question he and a companion were occupying a seat in the smoking car. At Belton, Texas, one J.W.M. Harris boarded the train as a passenger, and took a seat in the same car occupied by the plaintiff, across the aisle and opposite from where the plaintiff and his companion were sitting. The testimony warrants the conclusion, and we so find, that Harris was at the time intoxicated, but he was not shown to be disorderly, and did not conduct himself in such manner as to justify appellant in either refusing him admission to the train or putting him off after he boarded the same. Harris carried with him on the train a sack containing some potatoes, a coffee mill, and a gallon jug of alcohol. Harris placed the sack on the seat by him, one end on the seat, so that the sack leaned against the back and arm-rest of the seat, and the upper end of the sack projected into the aisle of the car; the sack was about 30 inches long and 24 inches wide, and it projected into the aisle about 7 1/2 inches. While in this position, the testimony shows that the sack came untied, and the coffee mill and jug of *Page 659 
alcohol fell upon the floor of the car; that the jug burst, and the alcohol spilt on the floor and on the plaintiff, some getting on his legs, some in his shoes, saturating his stockings, etc. A passenger occupying a seat in front of the plaintiff threw a lighted match into the alcohol, which had run down the aisle, which immediately ignited the entire mass, set the plaintiff's clothing on fire, and burned and seriously injured his feet and ankles. When the accident occurred the plaintiff was sitting near the middle of the car, and the porter was in the front end of the car attending to a lamp. The fire flamed up instantly nearly if not quite to the ceiling of the car, and the plaintiff jumped up and went to the rear of the car, stepped behind the door, and attempted to get his shoes and stockings off, when his companion and another passenger came to his assistance. There was another employe of appellant in the same coach, but he does not appear to have been any part of the crew running the train in question. He was sitting about four seats in front of the plaintiff when the accident occurred. As soon as the alcohol caught on fire everybody attempted to get out of the car, except the plaintiff, who got behind the door in the rear end. Soon after, but exactly how long is not shown, the plaintiff's companion and another passenger came to his assistance. No employe of appellant rendered any assistance in extinguishing the fire on plaintiff's person; but it is not shown that they could have done so without great injury to themselves, nor that they could have reached him before he was relieved by others. The plaintiff testified, among other things, as follows: "When the fire blazed up it blazed up high, causing a high blaze to flame up towards the ceiling of the coach. There was a blaze of fire between where I was and the porter and other parties in the front end of the car. The porter, to have reached me, would have had to come through the blazing alcohol. The sack when setting on the seat was tied up. I was in as good position to tell what was in the sack as the conductor or any one else. No one could see what was in the sack. I knew the sack was protruding over the aisle at the time I had my feet over in the aisle. My feet were just to the front of, but not immediately under the sack." It was but a short period of time after the alcohol was spilt when it was set on fire and the accident occurred, and it was not shown that appellant's employes knew that the jug contained alcohol; in fact, it was not shown that the conductor or any other employe knew that Harris had a jug with him until it fell out of the sack, though the conductor had collected Harris' fare, and doubtless knew that he had the sack on the seat with him.
The foregoing contains a fair summary of the material facts, and about which there is no conflict in the testimony.
It can not be successfully denied that Harris had the right as a passenger to carry baggage on the train, and that he had the right to carry it in a sack if he chose to do so. We think it is equally clear, that in the absence of some information or circumstance indicating that the sack contained something dangerous to other passengers, it *Page 660 
was not the duty of appellant's conductor or any other employe to open the sack and examine its contents.
However, it is strenuously insisted on behalf of appellee, that appellant was guilty of negligence in allowing Harris' sack to project into and partially obstruct the aisle. This may have been negligence, but it was not actionable negligence, unless it was a proximate cause of the injury. If in passing along the aisle, appellee had come in contact with the projecting sack and had been injured, then he might have a cause of action. But such is not the case here. In this case a passenger, without the knowledge of the railway company, carried a jug of alcohol on the train, and without fault on the part of the company or its employes let it drop and the alcohol spill, and before the alcohol could be removed from the floor of the car, another passenger, without the company's fault, set it on fire, and thereby the plaintiff was injured. The sack's projecting into the aisle was not the proximate cause of the injury.
In our opinion the plaintiff has no case, and the judgment heretofore rendered by this court reversing and remanding the cause will be set aside, and judgment here rendered that the plaintiff take nothing, and the defendant go hence without day and recover all costs.
Reversed and rendered.
FISHER, Chief Justice, did not sit in this case.